TABLE OF CONTENTS



Exhibit 10.4
EXECUTION VERSION
GUARANTEE AND COLLATERAL AGREEMENT
made by
MERGE HEALTHCARE INCORPORATED,
and the other signatories hereto
in favor of
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent
Dated as of April 28, 2010





--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

                              Page SECTION 1.   DEFINED TERMS     1      
1.1.
  Definitions     1      
1.2.
  Other Definitional Provisions     10      
 
            SECTION 2.   GUARANTEE     11      
2.1.
  Guarantee     11      
2.2.
  Reimbursement, Contribution and Subrogation     12      
2.3.
  Amendments, etc. with respect to the Company Obligations     13      
2.4.
  Guarantee Absolute and Unconditional     14      
2.5.
  Reinstatement     14      
2.6.
  Payments     15      
 
            SECTION 3.   GRANT OF SECURITY INTEREST     15      
 
            SECTION 4.   REPRESENTATIONS AND WARRANTIES     16      
4.1.
  Representations in the Purchase Agreement     17      
4.2.
  Title; No Other Liens     17      
4.3.
  Perfected First Priority Liens     17      
4.4.
  Jurisdiction of Organization; Chief Executive Office     18      
4.5.
  Inventory and Equipment     18      
4.6.
  Farm Products     18      
4.7.
  Investment Related Property and Deposit Accounts     18      
4.8.
  Receivables     19      
4.9.
  Intellectual Property     20      
4.10.
  [Intentionally Omitted]     21      
4.11.
  Letter-of-Credit Rights     21      
4.12.
  Commercial Tort Claims     21      
4.13.
  Trade Names; Etc     22      
 
            SECTION 5.   COVENANTS     22      
5.1.
  Covenants in Indenture     22      
5.2.
  Delivery and Control of Instruments, Certificated Securities, Chattel Paper,
Negotiable Documents, Investment Property and Letter of Credit Rights     22    
 
5.3.
  Maintenance of Insurance     23      
5.4.
  Payment of Obligations     23      
5.5.
  Maintenance of Perfected Security Interest; Further Documentation     23      
5.6.
  Changes in Name, etc.     24      
5.7.
  Notices     24      
5.8.
  Investment Property     24      
5.9.
  Receivables.     26      
5.10.
  [Intentionally Omitted]     26      
5.11.
  Intellectual Property     26      
5.12.
  Limitation on Liens on Collateral     29      
5.13.
  Limitations on Dispositions of Collateral     29      
5.14.
  Limitations on Discounts, Compromises, Extensions of Receivables     29  

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                              Page    
5.15.
  [Intentionally Omitted]     29      
5.16.
  Letter-of-Credit Rights     29      
5.17.
  Commercial Tort Claims     29      
5.18.
  Collateral in the Possession of a Bailee     29      
 
            SECTION 6.   REMEDIAL PROVISIONS     30      
6.1.
  Certain Matters Relating to Receivables     30      
6.2.
  Communications with Obligors; Grantors Remain Liable     30      
6.3.
  Investment Property     31      
6.4.
  Proceeds to be Turned Over to Collateral Agent     32      
6.5.
  Application of Proceeds     32      
6.6.
  Code and Other Remedies     33      
6.7.
  Pledged Stock     33      
6.8.
  Deficiency     34      
6.9.
  Intellectual Property     34      
 
            SECTION 7.   THE COLLATERAL AGENT     35      
7.1.
  Collateral Agent’s Appointment as Attorney-in-Fact, etc.     35      
7.2.
  Duty of Collateral Agent     37      
7.3.
  Financing Statements     37      
7.4.
  Authority, Immunities and Indemnities of Collateral Agent     37      
7.5.
  Intellectual Property Filings     38      
 
            SECTION 8.   MISCELLANEOUS     38      
8.1.
  Amendments in Writing     38      
8.2.
  Notices     38      
8.3.
  No Waiver by Course of Conduct; Cumulative Remedies     39      
8.4.
  Enforcement Expenses; Indemnification     39      
8.5.
  Successors and Assigns     39      
8.6.
  Set-Off     39      
8.7.
  Counterparts     40      
8.8.
  Severability     40      
8.9.
  Section Headings     40      
8.10.
  Integration     40      
8.11.
  GOVERNING LAW     40      
8.12.
  Submission To Jurisdiction; Waivers     40      
8.13.
  Acknowledgements     41      
8.14.
  Additional Grantors; Supplements to Schedules     41      
8.15.
  Releases     42      
8.16.
  WAIVER OF JURY TRIAL     42      
8.17.
  Intercreditor Agreement     42      
8.18.
  ULC Shares     43  



3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
SCHEDULES
   
 
   
Schedule 1
  Notice Addresses
Schedule 2
  Investment Property
Schedule 3
  Jurisdictions of Organization and Chief Executive Offices
Schedule 4
  Filings and Other Actions Required for Perfection
Schedule 5
  Inventory and Equipment Locations
Schedule 6
  Intellectual Property
Schedule 7
  Letter of Credit Rights
Schedule 8
  Commercial Tort Claims
Schedule 9
  Trade Names
 
   
ANNEXES
   
 
   
Annex I
  Form of Assumption Agreement
Annex II
  Form of Acknowledgement and Consent
Annex III-A
  Form of Copyright Security Agreement
Annex III-B
  Form of Patent Security Agreement
Annex III-C
  Form of Trademark Security Agreement
Annex IV
  Form of Pledge Supplement
Annex V
  Form of Control Agreement

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXECUTION VERSION
          GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 28, 2010, made
by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Grantors”), in favor of THE BANK
OF NEW YORK MELLON TRUST COMPANY, N.A., as collateral agent (in such capacity,
the “Collateral Agent”) for the Secured Parties.
RECITALS
          A. Pursuant to the Indenture, dated as of the date hereof (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Indenture”), among MERGE HEALTHCARE INCORPORATED, a Delaware corporation, (the
“Company”), the Guarantors party thereto, the Collateral Agent and the Trustee,
the Company has issued $200,000,000 aggregate principal amount of 11.75% Senior
Secured Notes due 2015 (the “Notes”) to the Holders upon the terms and subject
to the conditions set forth therein;
          B. The Company is a member of an affiliated group of companies that
includes each other Grantor;
          C. The proceeds of the Notes will be used in part to enable the
Company to make valuable transfers to one or more of the other Grantors in
connection with the operation of their respective businesses;
          D. The Company and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the issuance of the Notes; and
          E. It is a condition precedent to the obligation of the initial
Holders to purchase the Notes that the Grantors shall have executed and
delivered this Agreement to the Collateral Agent for the benefit of the Secured
Parties.
          NOW, THEREFORE, in consideration of the premises and to induce the
initial Holders to purchase the Notes, each Grantor hereby agrees with the
Collateral Agent, for the benefit of the Secured Parties, as follows:
               SECTION 1.DEFINED TERMS
          1.1. Definitions.
          (a) Unless otherwise defined herein, terms defined in the Indenture
and used herein shall have the meanings given to them in the Indenture, and the
following terms are used herein as defined in the New York UCC (and if defined
in more than one Article of the New York UCC, shall have the meaning given in
Article 8 or 9 thereof): Accounts, Certificated Security, Chattel Paper,
Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Letter-of-Credit Rights, Money,
Negotiable Documents, Securities Accounts, Securities Entitlements, Supporting
Obligations, Tangible Chattel Paper and Uncertificated Security.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b) The following terms shall have the following meanings:
          “Agreement”: this Guarantee and Collateral Agreement, as the same may
be amended, amended and restated, supplemented or otherwise modified from time
to time.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Collateral”: as defined in Section 3.
          “Collateral Account”: any collateral account established by the
Collateral Agent as provided in Section 6.1 or 6.4.
          “Collateral Agent”: as defined in the preamble to this Agreement.
          “Company”: as defined in the recitals to this Agreement.
          “Company Notes Obligations”: the collective reference to the unpaid
principal of, interest on and other amounts payable on the Notes under the
Indenture and all other obligations and liabilities of the Company to any
Trustee, Collateral Agent, Holder or indemnitee, whether direct or indirect,
absolute or contingent, due or to become due or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Indenture,
this Agreement or the other Note Documents, in each case whether on account of
principal, interest, fees, indemnities, costs, expenses or otherwise (including,
without limitation, attorney’s fees and legal expenses) as expressly provided
for in the foregoing documents (including interest accruing at the then
applicable rate provided in the Indenture after the maturity of the Notes under
the Indenture and interest accruing at the then applicable rate provided in the
Indenture after the commencement of any bankruptcy case or insolvency,
reorganization, liquidation or like proceeding relating to the Company, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding and all expense reimbursement and indemnity obligations arising or
incurred as provided in the Note Documents after the commencement of any such
case or proceeding, whether or not a claim for such obligations is allowed in
such case or proceeding).
          “Company Obligations”: the collective reference to (i) the Company
Notes Obligations and (ii) all other obligations and liabilities of the Company,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement (including, without limitation, all fees and disbursements
of counsel to the Secured Parties that are required to be paid by the Company
pursuant to the terms of the Indenture or this Agreement.
          “Contracts”: all contracts, leases and other agreements entered into
by any Grantor pursuant to which such Grantor has the right (i) to receive
moneys due and to become due to it thereunder or in connection therewith,
(ii) to damages arising thereunder and (iii) to perform and to exercise all
remedies thereunder.

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Copyright Licenses”: with respect to any Grantor, all agreements
(whether or not in writing) pursuant to which such Grantor grants or obtains any
right with respect to any Copyright (including, without limitation, those
agreements listed in Schedule 6), including, without limitation, the rights to
print, publish, copy, distribute, create derivative works, or otherwise exploit
and sell copyrighted materials or materials derived from any Copyright, and the
right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such agreements or Copyrights, together with any and all
(i) amendments, modifications, renewals, extensions, and supplements thereof,
(ii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present or future infringements,
misappropriations, breaches or other violations with respect thereto, and
(iii) rights to sue for past, present and future infringements,
misappropriations, breaches or violations thereof.
          “Copyright Security Agreement”: an agreement substantially in the form
of Annex III-A hereto.
          “Copyrights”: collectively, copyrights (whether statutory or common
law, whether established, registered or recorded in the United States or any
other country or any political subdivision thereof, and whether published or
unpublished) and all mask works (as such term is defined in 17 U.S.C.
Section 901, et seq.), including, without limitation, each registration
identified on Schedule 6, together with any and all (i) registrations and
applications therefor, (ii) rights and privileges arising under applicable law
with respect to such copyrights, (iii) renewals and extensions thereof and
amendments thereto, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including, without
limitation, damages, claims and payments for past, present and future
infringements, dilutions, misappropriations, or other violations thereof,
(v) rights to sue or otherwise recover for past, present and future
infringements, dilutions, misappropriations, or other violations thereof, and
(vi) rights corresponding thereto throughout the world.
          “Dollars”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any Subsidiary of the Company organized under
the laws of any jurisdiction within the United States.
          “Employee Option Exercise Account”: that certain Securities Account of
the Company established at Morgan Stanley Smith Barney LLC, with account number
identified on Schedule 2 hereto, solely for the purpose of facilitating the
exercise of options held by employees of the Company and the delivery of Capital
Stock of the Company in connection therewith.
          “Excluded Assets”: as defined in Section 3.
          “Excluded Deposit Account”: collectively, (a) Deposit Accounts
established solely for the purpose of funding payroll, payroll taxes and other
compensation and benefits to

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



employees, (b) Deposit Accounts established solely for the purpose of receiving
and paying sales tax liabilities in such amounts as are required in the
reasonable judgment of the applicable Grantor in the ordinary course of business
and consistent with past practice to be paid to the Internal Revenue Service or
state or local government agencies, (c) any Deposit Account established solely
for a purpose similar to the Employee Option Exercise Account and (d) Deposit
Accounts with amounts on deposit that, when aggregated with the amounts on
deposit in all other Deposit Accounts for which control agreements have not been
obtained (other than those specified in clauses (a)-(c)), do not exceed $250,000
average daily balance in any month.
          “Excluded Perfection Assets”: (i) Goods included in Collateral
received by any Person for “sale or return” within the meaning of Section 2-326
of the Uniform Commercial Code of the applicable jurisdiction, to the extent of
claims of creditors of such Person; and (ii) Money which has not been
transferred to or deposited into any Deposit Account of any Grantor.
          “Foreign Subsidiary”: any Subsidiary of the Company that is not a
Domestic Subsidiary.
          “Foreign Subsidiary Voting Stock”: the voting Capital Stock of any
Foreign Subsidiary.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Grantor”: as defined in the preamble to this Agreement.
          “Group Member”: the collective reference to the Company and its
Subsidiaries.
          “Guarantor Obligations”: with respect to any Guarantor, all
obligations and liabilities of such Guarantor with respect to the Notes which
may arise under or in connection with this Agreement (including Section 2) or
any other Note Document to which such Guarantor is a party, in each case whether
on account of guarantee obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, attorney’s fees and legal expenses) as
expressly provided for in the foregoing documents (including all compensation,
expense reimbursement and indemnity obligations arising or incurred as provided
in the Note Documents after the commencement of any bankruptcy case or
insolvency, reorganization, liquidation or like proceeding, whether or not a
claim for such obligations is allowed in such case or proceeding).
          “Guarantors”: the collective reference to the Company and the
Subsidiary Guarantors.
          “Indenture”: as defined in the preamble to this Agreement.
          “Intellectual Property”: collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial designs
(whether established or registered or recorded in the United States or any other
country or any political subdivision

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



thereof), together with any and all inventions described and claimed therein,
and reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof and amendments thereto; (b) trademarks, service
marks, certification marks, tradenames, slogans, logos, trade dress, Internet
Domain Names , and other source identifiers, whether statutory or common law,
whether registered or unregistered, and whether established or registered in the
United States or any other country or any political subdivision thereof,
together with any and all registrations and applications for any of the
foregoing, goodwill connected with the use thereof and symbolized thereby, and
reissues, continuations, extensions and renewals thereof and amendments thereto;
(c) copyrights (whether statutory or common law, whether established, registered
or recorded in the United States or any other country or any political
subdivision thereof, and whether published or unpublished), copyrightable
subject matter, and all mask works (as such term is defined in 17 U.S.C.
Section 901, et seq.), together with any and all registrations and applications
therefor, and renewals and extensions thereof and amendments thereto; (d) rights
in computer programs (whether in source code, object code, or other form),
algorithms, databases, compilations and data, technology supporting the
foregoing, and all documentation, including user manuals and training materials,
related to any of the foregoing; (e) trade secrets and proprietary or
confidential information, data and databases, know-how and proprietary
processes, designs, inventions, and any other similar intangible rights, to the
extent not covered by the foregoing, whether statutory or common law, whether
registered or unregistered, and whether established or registered in the United
States or any other country or any political subdivision thereof; (f) income,
fees, royalties, damages and payments now and hereafter due and/or payable under
or with respect to any of the foregoing, including, without limitation, damages,
claims and payments for past, present or future infringements, misappropriations
or other violations thereof, (g) rights and remedies to sue for past, present
and future infringements, misappropriations and other violations of any of the
foregoing, and (h) rights, priorities, and privileges corresponding to any of
the foregoing or other similar intangible assets throughout the world.
          “Intellectual Property Licenses”: the collective reference to the
Copyright Licenses, Patent Licenses, Trademark Licenses, and Trade Secret
Licenses.
          “Intercompany Note”: any promissory note evidencing loans or other
monetary obligations owing to any Grantor by any Group Member.
          “Internet Domain Names”: all Internet domain names and associated URL
addresses.
          “Investment Property”: the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Equity Interests.
          “Issuers”: the collective reference to each issuer of any Investment
Property purported to be pledged hereunder.
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference,

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any capital lease having substantially the same economic effect as
any of the foregoing).
          “Material Adverse Effect”: a material adverse effect on the business
and financial condition of the Company, the Guarantors (including, but not
limited to, AMICAS, Inc.) and their respective subsidiaries, taken as a whole.
          “New York UCC”: the Uniform Commercial Code as from time to time in
effect in the State of New York.
          “Notes”: as defined in the preamble to this Agreement.
          “Obligations”: the Company Obligations and the Guarantor Obligations.
          “Organizational Documents”: as to any Person, the Certificate of
Incorporation, Certificate of Formation, By Laws, Limited Liability Company
Agreement, Partnership Agreement or other organizational or governing documents
of such Person.
          “Patent License”: with respect to any Grantor, all agreements (whether
or not in writing) pursuant to which such Grantor grants or obtains any right to
any Patent (including those agreements listed on Schedule 6), including, without
limitation, the right to manufacture, use, import, export, distribute, offer for
sale or sell any invention covered in whole or in part by a Patent, and the
right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such agreements or Patents, together with any and all
(i) amendments, modifications, renewals, extensions, and supplements thereof,
(ii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present or future infringements,
misappropriations, breaches or other violations with respect thereto, and (iii)
rights to sue for past, present and future infringements, misappropriations,
breaches or violations thereof.
          “Patent Security Agreement”: an agreement substantially in the form of
Annex III-B hereto.
          “Patents”: collectively, patents, patent applications, certificates of
inventions, industrial designs (whether established or registered or recorded in
the United States or any other country or any political subdivision thereof),
including, without limitation, each issued patent and patent application
identified on Schedule 6, together with any and all (i) inventions and
improvements described and claimed therein, (ii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto
including, without limitation, damages, claims and payments for past, present
and future infringements, dilutions, misappropriations, and other violations
thereof, (iv) rights to sue or otherwise recover for past, present and future
infringements, misappropriations, dilutions or other violations thereof, and
(v) rights corresponding thereto throughout the world.
          “Person”: an individual, partnership, corporation, other corporate
body, limited liability company, other company, ULC, business trust, joint stock
company, trust,

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.
          “Pledged Alternative Equity Interests” shall mean all participation or
other interests in any equity or profits of any business entity and the
certificates, if any, representing such interests, all dividends, distributions,
cash, warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such interests and any other
warrant, right or option to acquire any of the foregoing; provided, however,
that Pledged Alternative Equity Interests shall not include any Pledged Notes,
Pledged Stock, Pledged Partnership Interests, and Pledged LLC Interests.
          “Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests, Pledged Alternative Equity Interests,
and ULC Shares.
          “Pledged LLC Interests”: all interests owned, directly or indirectly,
by any Grantor in any limited liability company (including those listed on
Schedule 2) and the certificates, if any, representing such limited liability
company interests and any interest of any Grantor on the books and records of
such limited liability company or on the books and records of any securities
intermediary pertaining to such interest, and all dividends, distributions,
cash, warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests and any other warrant, right or option to acquire any of the
foregoing.
          “Pledged Notes”: all promissory notes at any time issued to or owned,
held or acquired by any Grantor including, without limitation, all Intercompany
Notes at any time issued to any Grantor (including those listed on Schedule 2).
          “Pledged Partnership Interests”: all interests owned, directly or
indirectly, by any Grantor in any general partnership, limited partnership,
limited liability partnership or other partnership (including those listed on
Schedule 2) and the certificates, if any, representing such partnership
interests and any interest of any Grantor on the books and records of such
partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests and any other warrant,
right or option to acquire any of the foregoing.
          “Pledged Stock”: all shares, stock certificates, options, interests or
rights of any nature whatsoever in respect of the Capital Stock of any Person
(including those listed on Schedule 2) at any time issued or granted to or
owned, held or acquired by any Grantor, and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares or on the books and records of any securities
intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares and any other

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



warrant, right or option to acquire any of the foregoing; provided that in no
event shall more than 65% of the total outstanding Foreign Subsidiary Voting
Stock of any Foreign Subsidiary be subject to the security interests granted
hereby.
          “Proceeds”: all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC, including, in any event, all
dividends, returns of capital and other distributions and income from Investment
Property and all collections thereon and payments with respect thereto.
          “PTO”: the United States Patent and Trademark Office and any
substitute or successor agency.
          “Purchase Agreement”: that certain Purchase Agreement, dated as of
April 19, 2010, by and among the Company, the Guarantors and the initial
purchaser party thereto, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time.
          “Receivable”: any right to payment for goods sold or leased or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper and whether or not it has been earned by performance (including
all Accounts).
          “Requirement of Law”: as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
          “Secured Parties”: the collective reference to the Holders, the
Collateral Agent and the Trustee, and each of their successors and assigns.
          “Securities Act”: the Securities Act of 1933, as amended.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.
          “Subsidiary Guarantor”: each Subsidiary of the Company other than any
Foreign Subsidiary.
          “Trade Secret License”: with respect to any Grantor, any agreement
(whether or not in writing), pursuant to which such Grantor grants or obtains
any right to use any Trade Secret, including any of the foregoing agreements
referred to in Schedule 6, and the right to prepare for sale, sell and advertise
for sale, all Inventory now or hereafter covered by such agreements or Trade
Secrets, together with all (i) amendments, modifications, renewals, extensions,
and supplements thereof, (ii) income, fees, royalties, damages, claims and
payments

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



now or hereafter due and/or payable thereunder and with respect thereto
including, without limitation, damages and payments for past, present or future
infringements, misappropriations, breaches or other violations with respect
thereto, and (iii) rights to sue for past, present and future infringements,
misappropriations, breaches or violations thereof.
          “Trade Secrets”: (i) all trade secrets, confidential information,
know-how and processes, designs, inventions, technology, and compilations, data,
databases, and computer programs (whether in source code, object code, or other
form) and all documentation (including, without user manuals and training
materials) related thereto, and proprietary methodologies, algorithms, and
information, and any other intangible rights, to the extent not covered by the
definitions of Patents, Trademarks and Copyrights, whether statutory or common
law, whether registered or unregistered, and whether established or registered
in the United States or any other country or any political subdivision thereof,
together with any and all registrations and applications for the foregoing,
(ii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including, without limitation,
damages, claims and payments for past, present and future infringements,
misappropriations, and other violations thereof, (iii) rights to sue or
otherwise recover for past, present and future infringements, misappropriations,
and other violations thereof, and (iv) rights corresponding thereto throughout
the world.
          “Trademark License”: with respect to any Grantor, any agreement
(whether or not in writing) pursuant to which such Grantor grants or obtains any
right to use any Trademark (including those agreements listed on Schedule 6),
and the right to prepare for sale, sell and advertise for sale, all Inventory
now or hereafter covered by such agreements or Trademarks, together with all
(i) amendments, modifications, renewals, extensions, and supplements thereof,
(ii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present or future infringements,
misappropriations, breaches or other violations with respect thereto, and
(iii) rights to sue for past, present and future infringements,
misappropriations, breaches or violations thereof.
          “Trademark Security Agreement”: an agreement substantially in the form
of Annex III-C hereto.
          “Trademarks”: collectively, all trademarks, service marks,
certification marks, tradenames, corporate names, company names, business names,
slogans, logos, trade dress, Internet domain names, and other source
identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, including, without
limitation, each registration and application identified on Schedule 6, together
with any and all (i) registrations and applications for any of the foregoing,
(ii) goodwill connected with the use thereof and symbolized thereby, (iii)
rights and privileges arising under applicable law with respect to the use of
any of the foregoing, (iv) reissues, continuations, extensions and renewals
thereof and amendments thereto, (v) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements, dilutions, misappropriations, or other violations thereof,
(vi) rights to sue or

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



otherwise recover for past, present and future infringements, misappropriations,
dilutions or other violations thereof, and (vii) rights corresponding thereto
throughout the world.
          “Trustee”: as defined in the preamble to this Agreement.
          “UCC”: the Uniform Commercial Code as from time to time in effect in
the applicable jurisdiction.
          “ULC”: means an Issuer that is an unlimited company, unlimited
liability company or unlimited liability corporation under any ULC Laws or other
similar corporate body.
          “ULC Laws”: means the Companies Act (Nova Scotia), the Business
Corporations Act (Alberta), the Business Corporations Act (British Columbia),
and any other present or future laws of any province of Canada governing ULCs.
          “ULC Shares”: means shares or other equity interest in the capital
stock of a ULC.
          1.2. Other Definitional Provisions.
          (a) As used herein and in any certificate or other document made or
delivered pursuant hereto, (i) accounting terms relating to any Group Member not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP, (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties of every type and nature, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time (subject to any
applicable restrictions hereunder).
          (b) The words “hereof,” “herein”, “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.
          (c) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (d) Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (e) The expressions “payment in full,” “paid in full” and any other
similar terms or phrases when used herein with respect to any Obligation shall
mean the payment in full of such Obligation in cash in immediately available
funds.
               SECTION 2. GUARANTEE
          2.1. Guarantee.
          (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Trustee, for the benefit of
the Secured Parties, the prompt and complete payment and performance by the
Company when due (whether at the stated maturity, by acceleration or otherwise)
of each and all of the Company Obligations.
          (b) Each Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Company Obligations, including specifically all Additional Notes issued under
the Indenture and other future increases in the Company Obligations, whether or
not any such increase is contemplated or provided for by the Note Documents on
the date hereof; provided, that (i) enforcement of such guarantee against such
Guarantor will be limited as necessary to limit the recovery under such
guarantee to the maximum amount which may be recovered without causing such
enforcement or recovery to constitute a fraudulent transfer or fraudulent
conveyance under any applicable law, including any applicable federal or state
fraudulent transfer or fraudulent conveyance law (after giving effect, to the
fullest extent permitted by law, to the reimbursement and contribution rights
set forth in Section 2.2) and (ii) to the fullest extent permitted by applicable
law, the foregoing clause (i) shall be for the benefit solely of creditors and
representatives of creditors of each Guarantor and not for the benefit of such
Guarantor or the holders of any Capital Stock in such Guarantor. For the
avoidance of doubt, the application of the provisions of this Section 2.1(b) or
any similar provisions in any other Note Document: (x) is automatic to the
extent applicable, (y) is not an amendment or modification of this Agreement or
any other Note Document and (z) does not require the consent or approval of any
Person.
          (c) The guarantee contained in this Section 2.1 (i) shall remain in
full force and effect until all the Company Obligations and the obligations of
each Guarantor under the guarantee contained in this Section 2.1 have been paid
in full, notwithstanding that from time to time during the term of the Indenture
the Company may be free from any Company Obligations, (ii) unless released as
provided in clause (iii) below, shall survive the repayment of the Notes under
the Indenture and the release of the Collateral and remain enforceable as to all
Company Obligations that survive such repayment, termination and release and
(iii) shall be released when and as set forth in Section 8.15(a) or (b).
          (d) No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Company, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Company Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder in respect of any other Company
Obligations then outstanding or thereafter incurred.

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          2.2. Reimbursement, Contribution and Subrogation. In case any payment
is made on account of the Company Obligations by any Grantor or is received or
collected on account of the Company Obligations from any Grantor or its
property:
          (a) If such payment is made by the Company or from its property, the
Company shall not be entitled (i) to demand or enforce reimbursement or
contribution in respect of such payment from any other Guarantor or (ii) to be
subrogated to any claim, interest, right or remedy of any Secured Party against
any other Person, including any other Guarantor or its property.
          (b) If such payment is made by the Company or from its property or if
any payment is made by the Company or from its property in satisfaction of the
reimbursement right of any Guarantor set forth in Section 2.2(c), the Company
shall not be entitled (i) to demand or enforce reimbursement or contribution in
respect of such payment from any other Guarantor or (ii) to be subrogated to any
claim, interest, right or remedy of any Secured Party against any other Person,
including any other Guarantor or its property, until payment in full of all
outstanding Obligations.
          (c) If such payment is made by a Guarantor or from its property, such
Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Obligations, (i) to demand and enforce reimbursement for the full
amount of such payment from the Company and (ii) to demand and enforce
contribution in respect of such payment from each other Guarantor which has not
paid its fair share of such payment, as necessary to ensure that (after giving
effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment. For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors based on the relative value of their assets (net of
their liabilities, other than Obligations) and any other equitable
considerations deemed appropriate by the court.
          (d) If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Guarantor under Section 2.2(c),
such Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Obligations, to be subrogated (equally and ratably with all other
Guarantors entitled to reimbursement or contribution from any other Guarantor
under Section 2.2(c)) to any security interest that may then be held by the
Collateral Agent upon any Collateral granted to it in this Agreement. To the
fullest extent permitted under applicable law, such right of subrogation shall
be enforceable solely against the Company and the Guarantors, and not against
the Secured Parties, and neither the Collateral Agent, Trustee nor any other
Secured Party shall have any duty whatsoever to warrant, ensure or protect any
such right of subrogation or to obtain, perfect, maintain, hold, enforce or
retain any Collateral for any purpose related to any such right of subrogation.
If subrogation is demanded in writing by any Guarantor, then (subject to and
upon payment in full of all outstanding Obligations) the Trustee shall deliver
to the Guarantors making such demand, or to a representative of such Guarantors
or of the Guarantors generally, an instrument reasonably satisfactory to the
Trustee transferring, on a quitclaim basis without (to the fullest extent
permitted under applicable law) any recourse, representation, warranty or
obligation

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



whatsoever, whatever security interest the Trustee may then hold in whatever
Collateral may then exist that was not previously released or disposed of by the
Trustee.
          (e) All rights and claims arising under this Section 2.2 or based upon
or relating to any other right of reimbursement, indemnification, contribution
or subrogation that may at any time arise or exist in favor of any Guarantor as
to any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
payment in full of all of the Obligations. Until payment in full of the
Obligations, no Guarantor shall demand or receive any collateral security,
payment or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Guarantor, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Trustee, for application to the payment of the
Obligations in accordance with Section 6.5. If any such payment or distribution
is received by any Guarantor, it shall be held by such Guarantor in trust, as
trustee of an express trust for the benefit of the Secured Parties, and shall
forthwith be transferred and delivered by such Guarantor to the Trustee, in the
exact form received and, if necessary, duly endorsed.
          (f) The obligations of the Guarantors under the Note Documents,
including their liability for the Obligations and the enforceability of the
security interests granted thereby, are not contingent upon the validity,
legality, enforceability, collectibility or sufficiency of any right of
reimbursement, contribution or subrogation arising under this Section 2.2. To
the fullest extent permitted under applicable law, the invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
any Guarantor or its property. The Secured Parties make no representations or
warranties in respect of any such right and shall, to the fullest extent
permitted under applicable law, have no duty to assure, protect, enforce or
ensure any such right or otherwise relating to any such right.
          (g) Each Guarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Guarantor, but (i) the exercise and enforcement of such rights shall be subject
to this Section 2.2 and (ii) to the fullest extent permitted by applicable law,
neither the Collateral Agent, Trustee nor any other Secured Party shall ever
have any duty or liability whatsoever in respect of any such right.
          2.3. Amendments, etc. with respect to the Company Obligations. To the
fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Company Obligations made by any Secured
Party may be rescinded by such Secured Party and any of the Company Obligations
continued, and the Company Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Indenture and the other
Note Documents and any other documents executed and delivered in connection
therewith may be amended, amended and restated, supplemented, replaced,
refinanced, otherwise modified or terminated, in whole or in part, as the
Trustee (or the

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



requisite Secured Parties) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by any
Secured Party for the payment of the Company Obligations may be sold, exchanged,
waived, surrendered or released. No Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Company Obligations or for the guarantee contained in this Section 2 or
any property subject thereto, except to the extent required by applicable law.
          2.4. Guarantee Absolute and Unconditional. To the fullest extent
permitted by applicable law, each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Company Obligations and
notice of or proof of reliance by any Secured Party upon the guarantee contained
in this Section 2 or acceptance of the guarantee contained in this Section 2.
The Company Obligations, and each of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2. All dealings between
the Company and any of the Guarantors, on the one hand, and the Secured Parties,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. To the
fullest extent permitted by applicable law, each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or any of the Guarantors with respect to the Company
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed, to the fullest extent permitted by
applicable law, as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Indenture or any
other Note Document, any of the Company Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by any Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Company or any other Person against
any Secured Party, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Company or such Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the Company
for the Company Obligations or of such Guarantor under the guarantee contained
in this Section 2, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, any Secured Party may, but shall be under no obligation to, make
a similar demand on or otherwise pursue such rights and remedies as it may have
against the Company, any other Guarantor or any other Person or against any
collateral security or guarantee for the Company Obligations or any right of
offset with respect thereto, and any failure by any Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Company, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Company, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
          2.5. Reinstatement. The guarantee contained in this Section 2 shall be
reinstated and shall remain in all respects enforceable to the extent that, at
any time, any payment of any of the Company Obligations is set aside, avoided or
rescinded or must otherwise be

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



restored or returned by any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or any Guarantor or any
substantial part of its property, or otherwise, in whole or in part, and such
reinstatement and enforceability shall, to the fullest extent permitted by
applicable law, be effective as fully as if such payment had not been made.
          2.6. Payments. Each Guarantor hereby agrees to pay all amounts payable
by it under this Section 2 to the Trustee without set-off or counterclaim in
Dollars in immediately available funds at the place of payment specified in the
Indenture.
               SECTION 3. GRANT OF SECURITY INTEREST
          Each Grantor hereby grants to the Collateral Agent, for the benefit of
the Secured Parties, a security interest in all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Obligations:
          (a) all Accounts;
          (b) all Chattel Paper;
          (c) all Contracts;
          (d) all Deposit Accounts;
          (e) all Documents;
          (f) all General Intangibles;
          (g) all Goods, including, without limitation, all Equipment, Fixtures
and Inventory;
          (h) all Instruments;
          (i) all Intellectual Property;
          (j) all Investment Property;
          (k) all Money;
          (l) all Capital Stock;
          (m) all Commercial Tort Claims
          (n) all Letter of Credit Rights;

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (o) all Supporting Obligations and products of any and all of the
foregoing and all Guarantee Obligations, Liens and claims supporting, securing
or in any respect relating to any of the foregoing;
          (p) all books and records (regardless of medium) pertaining to any of
the foregoing; and
          (q) all Proceeds of any of the foregoing;
provided, that (i) this Agreement shall not constitute a grant of a security
interest in any property (collectively, the “Excluded Assets”) to the extent
that and for as long as such grant of a security interest (A) is prohibited by
any Requirement of Law, (B) requires a filing with or consent from any
Governmental Authority pursuant to any Requirement of Law that has not been made
or obtained, (C) constitutes a breach or default under or results in the
termination of, or requires any consent not obtained under, any lease, license
or agreement, except to the extent that such Requirement of Law or provisions of
any such lease, license or agreement is ineffective under applicable law or
would be ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of the New York
UCC to prevent the attachment of the security interest granted hereunder, (D) is
in any United States Trademark applications filed on the basis of a Grantor’s
intent-to-use such mark, in each case, unless and until evidence of the use of
such Trademark in interstate commerce is submitted to the PTO, but only if and
to the extent that the granting of a security interest in such application would
result in the invalidation of such application, provided, that to the extent
such application is excluded from the Collateral, upon the submission of
evidence of use of such Trademark to the PTO, such Trademark application shall
automatically be included in the Collateral, without further action on any
party’s part, (E) is in Capital Stock which is specifically excluded from the
definition of Pledged Stock by virtue of the proviso to such definition, (F) is
in motor vehicles or other assets in which a security interest may be perfected
only through compliance with a certificate of title or similar statute, (G) is
in property and assets which are located outside of the United States to the
extent a lien on such property and assets cannot be perfected by the filing of
UCC financing statements in the jurisdictions of organization of such Grantor,
(H) is in leasehold interests in real property and (I) is in proceeds and
products of any and all of the assets described in clauses (A) through (H) above
only to the extent that such proceeds and products would constitute property or
assets of the type described in clauses (A) through (H) above; and (ii) the
security interest granted hereby (X) shall attach at all times to all proceeds
of such property only to the extent that such proceeds would not constitute
property or assets of the type described in clauses (A) through (H) above,
(Y) shall attach to such property immediately and automatically (without need
for any further grant or act) at such time as the condition described in clause
(i) ceases to exist and (Z) to the extent severable shall in any event attach to
all rights in respect of such property that are not subject to the applicable
condition described in clause (i).
               SECTION 4. REPRESENTATIONS AND WARRANTIES
          Each Grantor hereby represents and warrants to each Secured Party
that:

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          4.1. Representations in the Purchase Agreement. In the case of each
Guarantor, the representations and warranties set forth in Section 1 of the
Purchase Agreement as they relate to such Guarantor or to the Note Documents to
which such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, and each Secured Party shall be entitled to
rely on each of them as if they were fully set forth herein; provided that each
reference in each such representation and warranty to the Company’s knowledge
shall, for the purposes of this Section 4.1, be deemed a reference to such
Guarantor’s knowledge.
          4.2. Title; No Other Liens. Except for the security interest granted
to the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Indenture, such Grantor owns each item of Collateral granted by it free and
clear of any and all Liens or claims of others. No financing statement or other
public notice with respect to all or any part of the Collateral authorized by
any Grantor is on file or of record in any public office, except such as have
been filed in favor of the Collateral Agent, for the benefit of the Secured
Parties, pursuant to this Agreement or in respect of Liens that are permitted by
the Indenture or any other Note Document or for which termination statements
authorized by the appropriate parties will be delivered on the Closing Date.
          4.3. Perfected First Priority Liens.
          (a) Each Grantor shall file any financing statements or continuation
statements, and amendments to financing statements, or any similar document in
any jurisdictions and with any filing offices as are necessary or advisable to
perfect or otherwise protect the security interest granted to the Collateral
Agent herein. The security interests granted pursuant to this Agreement upon
completion of the filings and other actions specified on Schedule 4 (which, in
the case of all filings and other documents referred to on said Schedule, have
been delivered to the Collateral Agent in completed and, where required, duly
executed form) and the obtaining and maintenance of “control” (within the
meaning of Section 8-106 and 9-104 of the UCC) by the Collateral Agent of all
Deposit Accounts (other than Excluded Deposit Accounts), the security interests
granted in Section 3 will constitute valid perfected security interests in all
of the Collateral (except for Excluded Perfection Assets) in favor of the
Collateral Agent, for the benefit of the Secured Parties, as collateral security
for the Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and is and will be prior to all other Liens on such
Collateral except for Liens permitted by the Indenture which have priority over
the Liens on such Collateral by operation of law. Without limiting the foregoing
and except as otherwise permitted or provided in Section 5 hereof, each Grantor
has taken all actions necessary or desirable to: (i) establish the Collateral
Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of the UCC)
over any portion of the Investment Property constituting Certificated
Securities, Uncertificated Securities, Securities Accounts, Securities
Entitlements or Commodity Accounts (each as defined in the UCC), (ii) establish
the Collateral Agent’s “control” (within the meaning of Section 9-104 of the
UCC) over all Deposit Accounts (other than Excluded Deposit Accounts) of such
Grantor and (iii) establish the Collateral Agent’s control (within the meaning
of Section 9-105 of the UCC) over all Electronic Chattel Paper of such Grantor.

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b) Each Grantor consents to the grant by each other Grantor of the
security interests granted hereby and the transfer of any Capital Stock or
Investment Property to the Collateral Agent or its designee following an Event
of Default and to the substitution of the Collateral Agent or its designee or
the purchaser upon any foreclosure sale as the holder and beneficial owner of
the interest represented thereby.
          4.4. Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s exact legal name, jurisdiction of organization or
formation, organizational identification number from the jurisdiction of
organization or formation (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 3. On the date hereof, such Grantor is
organized or formed solely under the law of the jurisdiction so specified and
has not filed any certificates of domestication, transfer or continuance in any
other jurisdiction. Except as otherwise indicated on Schedule 3, the
jurisdiction of such Grantor’s organization or formation is required to maintain
a public record showing the Grantor to have been organized or formed. On the
date hereof, except as specified on Schedule 3, such Grantor has not changed its
name, jurisdiction of organization, chief executive office or sole place of
business or its corporate or organizational structure in any way (e.g. by
merger, consolidation, amalgamation, change in corporate form or otherwise)
within the past five years and has not within the last five years become bound
(whether as a result of merger or otherwise) as grantor under a security
agreement entered into by another person, which (x) has not heretofore been
terminated or (y) is in respect of a Lien that is not permitted by the
Indenture. Such Grantor has furnished to the Collateral Agent its Organizational
Documents as in effect as of a date which is recent to the date hereof and good
standing or similar certificate as of a date which is recent to the date hereof.
          4.5. Inventory and Equipment. On the date hereof Schedule 5 sets forth
all locations where any material amount of Inventory and Equipment (other than
goods in transit) are kept.
          4.6. Farm Products. On the date hereof, none of the Collateral
constitutes, or is the Proceeds of, Farm Products.
          4.7. Investment Related Property and Deposit Accounts. (a) As of the
date hereof, Schedule 2 hereto sets forth under the headings “Pledged Stock,”
“Pledged LLC Interests” and “Pledged Partnership Interests,” all of the Pledged
Stock, Pledged LLC Interests and Pledged Partnership Interests, respectively,
owned by any Grantor and such Pledged Equity Interests constitute the percentage
of issued and outstanding shares of stock, percentage of membership interests,
percentage of partnership interests or percentage of beneficial interest of the
respective issuers thereof indicated on such Schedule. Schedule 2 (as such
Schedule may be amended or supplemented from time to time) sets forth under the
heading “Pledged Notes” all of the Pledged Notes with a fair market value in
excess of $100,000 individually or $500,000 in the aggregate owned by any
Grantor and, to the knowledge of such Grantor, all of such Pledged Notes have
been duly authorized, authenticated or issued, and delivered and is the legal,
valid and binding obligation of the issuers thereof enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity, regardless of whether considered in a proceeding
in equity or at law, and is not in default and constitutes all of the

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



issued and outstanding inter-company indebtedness evidenced by an instrument
owing to such Grantor. As of the date hereof, Schedule 2 hereto sets forth under
the headings “Securities Accounts,” “Commodities Accounts,” and “Deposit
Accounts” respectively, all of the Securities Accounts, Commodities Accounts and
Deposit Accounts in excess of $100,000 individually or $250,000 in the aggregate
in which each Grantor has an interest. Each Grantor is the sole entitlement
holder or customer of each such account, and no Grantor has consented to or is
otherwise aware of any person having “control” (within the meanings of Sections
8-106, 9-106 and 9-104 of the UCC) over, or any other interest in, any such
Securities Account, Commodity Account or Deposit Account (other than the
Employee Option Exercise Account and the Excluded Deposit Accounts), other than
the interest of the Collateral Agent granted under this Agreement, in each case
in which such Grantor has an interest, or any securities, commodities or other
property credited thereto.
          (b) The shares of Pledged Equity Interests pledged by such Grantor
hereunder constitute all of the issued and outstanding shares of all classes of
Capital Stock in each Issuer owned by such Grantor or, in the case of Foreign
Subsidiary Voting Stock, 65% of the outstanding first tier Foreign Subsidiary
Voting Stock of each relevant Issuer.
          (c) All the shares of the Pledged Equity Interests have been duly and
validly issued and are fully paid and nonassessable; provided that any ULC
Shares which are Pledged Equity Interests are assessable in accordance with
applicable ULC Laws.
          (d) The terms of any Pledged LLC Interests and Pledged Partnership
Interests either (1) expressly provide that they are securities governed by
Article 8 of the Uniform Commercial Code in effect from time to time in any
jurisdiction, including, without limitation, the “issuer’s jurisdiction” (as
such term in defined in the UCC in effect in such jurisdiction) of each Issuer
thereof, or (2) (i) are not traded on securities exchanges or in securities
markets, (ii) are not “investment company securities” (as defined in
Section 8-103(b) of the New York UCC and (iii) do not provide, in the related
operating or partnership agreement, as applicable, certificates, if any,
representing such Pledged LLC Interests or Pledged Partnership Interests, as
applicable, or otherwise that they are securities governed by the Uniform
Commercial Code of any jurisdiction.
          (e) Such Grantor is the record and beneficial owner of, and has valid
title to, the Investment Property and Deposit Accounts pledged by it hereunder,
free of any and all Liens or options in favor of, or claims of, any other
person, except Liens permitted to exist on the Collateral by the Indenture.
          4.8. Receivables.
          (a) As of the date hereof, no amount payable to such Grantor under or
in connection with any Receivable in excess of $100,000, individually is
evidenced by any Instrument or Chattel Paper which has not been delivered to the
Collateral Agent or constitutes Electronic Chattel Paper that has not been
subjected to the control (within the meaning of Section 9-105 of the UCC) of the
Collateral Agent.

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b) As of the date hereof, none of the obligors on any Receivables in
excess of $1,000,000 in the aggregate is a Governmental Authority.
          4.9. Intellectual Property.
          (a) Schedule 6 sets forth a true and accurate list of all (i) United
States registrations of and applications for Patents (other than registrations
and applications that have been cancelled or abandoned), Trademarks (other than
registrations and applications that have been cancelled or abandoned), and
Copyrights owned by the Grantor, and (ii) Intellectual Property Licenses
material to the business of the Grantor or pursuant to which Grantor grants an
exclusive license to any other Person.
          (b) Such Grantor is the sole and exclusive owner of the entire right,
title, and interest in and to the Intellectual Property listed on Schedule 6,
and owns or is validly licensed to use all other Intellectual Property used or
held for use in or reasonably necessary for the conduct of its business as
currently conducted, free and clear of all Liens, except for the Intellectual
Property Licenses under which such Grantor is the licensor set forth on
Schedule 6 and other non-material licenses under which such Grantor is the
licensor in existence as of the date hereof;
          (c) All registrations and applications for Copyrights, Patents and
Trademarks included in the Collateral are owned by a Grantor and are subsisting,
valid, enforceable, and in full force and effect, except as could not reasonably
be expected to have a Material Adverse Effect.
          (d) Such Grantor has performed all acts and has paid all renewal,
maintenance, and other fees and taxes required to maintain each and every
registration and application of Intellectual Property included in the Collateral
in full force and effect, except as could not reasonably be expected to have a
Material Adverse Effect.
          (e) No holding, decision, or judgment has been rendered in any action
or proceeding before any court, administrative or other governmental authority,
challenging the validity or enforceability of any Intellectual Property included
in the Collateral, or such Grantor’s right to register, own or use such
Intellectual Property, and no such action or proceeding is pending or, to the
Grantors’ knowledge, threatened, in each case except as could not reasonably be
expected to have a Material Adverse Effect.
          (f) Such Grantor has been using appropriate statutory notice of
registration in connection with its use of registered material Trademarks,
proper marking practices in connection with the use of Patents, and appropriate
notice of copyright in connection with the publication of Copyrights material to
the business of the Grantor to the extent required by applicable law, in each
case except as could not reasonably be expected to have a Material Adverse
Effect.
          (g) (i) To Grantor’s knowledge, neither the conduct of the Grantor’s
business nor the use of the material Intellectual Property in connection
therewith infringes, misappropriates, dilutes or otherwise violates the
Intellectual Property rights of any other Person in any material respect that
would impair the rights of such Grantor in such Intellectual Property, (ii) no
such claim has been made or, to Grantor’s knowledge, threatened against any
Grantor,

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



except as could not reasonably be expected to have a Material Adverse Effect,
and (iii) to Grantors’ knowledge, there is no valid basis for any such claim,
except as could not reasonably be expected to have a Material Adverse Effect.
          (h) To Grantors’ knowledge, no third party is infringing upon any
Intellectual Property included in the Collateral owned or used by Grantor in any
material respect and there has been no such claim asserted or threatened against
any third party by the Grantor, except as could not reasonably be expected to
have a Material Adverse Effect.
          (i) Such Grantor is not a party to or otherwise bound by any
settlement or consent agreement, covenant not to sue, non-assertion assurance,
release or other similar agreement that could reasonably be expected,
individually or in the aggregate, to materially and adversely affect Grantors’
rights to own or use any material portion of the Intellectual Property included
in the Collateral.
          (j) With respect to each material Copyright License, Trademark
License, Patent License, and Trade Secret License: (i) such agreement is valid
and binding and in full force and effect and represents the entire agreement
between the respective licensor and licensee with respect to the subject matter
of such license; (ii) such Grantor has not received any notice of termination or
cancellation under such license; (iii) such Grantor has not received any notice
of a breach or default under such license, which breach or default has not been
cured; and (iv) such Grantor is not in breach or default in any material
respect, and no event has occurred that, with notice and/or lapse of time, would
constitute such a breach or default or otherwise permit termination,
modification or acceleration under such agreement.
          (k) Such Grantor is in compliance and as of the last three (3) years
has been in compliance in all material respects with all applicable laws, as
well as its own rules, policies, and procedures, relating to privacy, data
protection, and the collection and use of personal information collected, used,
or held for use by such Grantor, except for noncompliance that would not
reasonably be expected to have a Material Adverse Effect.
          (l) Such Grantor has taken commercially reasonable steps necessary to
protect the confidentiality of its material trade secrets.
          (m) Such Grantor has taken all reasonable steps consistent with past
practice and reasonable business judgment to adequately protect its interest in
its material Intellectual Property owned by such Grantor.
          4.10. [Intentionally Omitted].
          4.11. Letter-of-Credit Rights. Such Grantor is not a beneficiary or
assignee under any letter of credit with a face amount in excess of $500,000
other than the letters of credit described on Schedule 7.
          4.12. Commercial Tort Claims. Such Grantor has no Commercial Tort
Claims in excess of $500,000 other than those described on Schedule 8.

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          4.13. Trade Names; Etc. Such Grantor does not have or operate in any
jurisdiction under, or in the preceding five (5) years has not had or operated
in any jurisdiction under, any trade name, fictitious names or other names
except its legal name as specified in Schedule 3 and such other trade or
fictitious names as are listed on Schedule 9 for such Grantor.
               SECTION 5. COVENANTS
          Each Grantor covenants and agrees with the Secured Parties that, from
and after the date of this Agreement until the Collateral is released pursuant
to Section 8.15(a):
          5.1. Covenants in Indenture. Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, so that no breach of the covenants in the Indenture pertaining to actions
to be taken, or not taken, by such Grantor will result.
          5.2. Delivery and Control of Instruments, Certificated Securities,
Chattel Paper, Negotiable Documents, Investment Property and Letter of Credit
Rights.
          (a) If any of the Collateral of such Grantor is or shall become
evidenced or represented by any Instrument, Negotiable Document or Tangible
Chattel Paper with a face amount in excess of $1,000,000 individually, such
Grantor shall notify the Collateral Agent and such Instrument, Negotiable
Documents or Tangible Chattel Paper shall be promptly delivered to the
Collateral Agent, duly indorsed in a manner reasonably satisfactory to the
Collateral Agent, to be held as Collateral pursuant to this Agreement and all of
such property owned by any Grantor as of the Closing Date shall be delivered on
the Closing Date.
          (b) If any of the Collateral of such Grantor is or shall become
“Electronic Chattel Paper” with a face amount in excess of $1,000,000
individually, such Grantor shall ensure that (i) a single authoritative copy
exists which is unique, identifiable, unalterable (except as provided in clauses
(iii), (iv) and (v) of this paragraph), (ii) such authoritative copy identifies
the Collateral Agent as the assignee and is communicated to and maintained by
the Collateral Agent or its designee, (iii) copies or revisions that add or
change the assignee of the authoritative copy can only be made with the
participation of the Collateral Agent, (iv) each copy of the authoritative copy
and any copy of a copy is readily identifiable as a copy and not the
authoritative copy and (v) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision.
          (c) If any of the Collateral with a fair market value in excess of
$500,000 of such Grantor is or shall become evidenced or represented by an
Uncertificated Security, such Grantor shall cause the issuer thereof either
(i) to register the Collateral Agent or its nominee as the registered owner of
such Uncertificated Security, upon original issue or registration of transfer or
(ii) to promptly (but in any event within thirty (30) days of such request)
agree in writing with such Grantor and the Collateral Agent that such Issuer
will comply with instructions with respect to such Uncertificated Security
originated by the Collateral Agent without further consent of such Grantor, such
agreement to be substantially in the form of Annex II.
          (d) Intentionally Omitted.

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (e) In the case of any Letter of Credit Rights in any letter of credit
that is Collateral of such Grantor exceeding $500,000 individually or $1,000,000
in the aggregate in value, such Grantor shall promptly use commercially
reasonable efforts to obtain the consent of the issuer thereof and any nominated
person thereon to the assignment of the proceeds of the related letter of credit
in accordance with Section 5-114(c) of the UCC, pursuant to an agreement in form
and substance reasonably satisfactory to the Collateral Agent. No Grantor will
consent to any person having “control” (within the meaning of Section 9-107 of
the UCC) over, or any other interest in, any Letter-of-Credit Rights which such
Grantor has an interest, other than the Collateral Agent.
          5.3. Maintenance of Insurance.
          (a) Such Grantor will maintain, with financially sound and reputable
insurance companies, insurance policies (i) insuring the Collateral in at least
such amounts and against at least such risks consistent with past practices of
such Grantor, or other risks as may be required by the Indenture and (ii) naming
the Collateral Agent on behalf of the Secured Parties as additional insureds
under liability insurance policies.
          (b) Such Grantor shall use commercially reasonable efforts (consistent
with industry practice) to cause each such policy to include satisfactory
endorsements to (i) provide that no cancellation, material reduction in amount
or material change in coverage thereof shall be effective until at least thirty
(30) days after written notice thereof to the Collateral Agent (or ten (10) days
for cancellation due to non-payment), and (ii) name the Collateral Agent as
additional insured party and/or loss payee.
          5.4. Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes and other assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all claims of any kind (including claims for labor,
materials and supplies) against or with respect to such Grantor’s Collateral,
except such taxes, charges, levies or claims as to which the failure to pay or
discharge would not reasonably be expected to result in a Material Adverse
Effect.
          5.5. Maintenance of Perfected Security Interest; Further
Documentation.
          (a) Such Grantor shall maintain the security interest created by this
Agreement in such Grantor’s Collateral as a security interest having at least
the perfection and priority described in Section 4.3 and shall defend such
security interest against the claims and demands of all Persons whomsoever,
subject to the rights of such Grantor under the Note Documents to dispose of the
Collateral.
          (b) Such Grantor will furnish to the Collateral Agent from time to
time statements and schedules further identifying and describing the assets and
property of such Grantor in reasonable detail and such other reports in
connection therewith as the Collateral Agent may reasonably request.
          (c) Such Grantor shall give to the Collateral Agent and the other
Secured Parties holding at least 25% of the aggregate principal amount of the
Notes at all times upon

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS



reasonable prior notice full and free access during normal business hours (and
unless an Event of Default is then continuing, not more than once per calendar
year) to all of its books, correspondence and records and the Collateral Agent
and the other Secured Parties holding at least 25% of the aggregate principal
amount of the Notes and their respective representatives may examine, inspect or
audit the same, take extracts therefrom and make photocopies thereof, and the
Grantors agree to render to the Collateral Agent and such other Secured Parties,
at such Grantor’s reasonable cost and expense. The Collateral Agent and the
other Secured Parties holding at least 25% of the aggregate principal amount of
the Notes and their respective representatives shall at all times upon
reasonable prior notice and during normal business hours (and unless an Event of
Default is then continuing, not more than once per calendar year) also have the
right to enter into and upon any premises owned or leased by Grantors where any
of the Inventory or Equipment is located for the purpose of examining,
inspecting or auditing the same, observing its use or otherwise protecting their
interests therein.
          (d) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents, including, without limitation, a completed pledge
supplement, substantially in the form of Annex IV attached hereto, and take such
further actions as the Collateral Agent may reasonably request for the purpose
of creating, perfecting, ensuring the priority of, protecting or enforcing the
Collateral Agent’s security interest in the Collateral or otherwise conferring
or preserving the full benefits of this Agreement and of the interests, rights
and powers herein granted.
          5.6. Changes in Name, etc. Except as otherwise permitted by the
Indenture, such Grantor will not, except upon not less than twenty (20) days’
prior written notice to the Collateral Agent and delivery to the Collateral
Agent of all additional financing statements and other documents (executed where
appropriate) required to maintain the validity, perfection and priority of the
security interests provided for herein, and as otherwise reasonably requested by
the Collateral Agent:
     (i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.4; or
     (ii) change its (x) name or (y) identity or corporate structure to such an
extent that any financing statement filed by such Grantor in connection with
this Agreement would become misleading.
          5.7. Notices. Such Grantor will advise the Collateral Agent and the
Trustee promptly, in reasonable detail, of any Lien (other than security
interests created hereby or Liens permitted under the Indenture) on any of the
Collateral which would materially and adversely affect the ability of the
Collateral Agent to exercise any of its remedies hereunder.
          5.8. Investment Property.
          (a) If such Grantor shall become entitled to receive or shall receive
any stock certificate (including any certificate representing a stock dividend
or a distribution in connection

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), option or rights in respect of
the Capital Stock of any Issuer, whether in addition to, in substitution of, as
a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Secured Parties, hold the same in trust for the Secured Parties and deliver
the same forthwith to the Collateral Agent in the exact form received, duly
indorsed by such Grantor to the Collateral Agent, if required, together with an
undated stock power or equivalents covering such certificate duly executed in
blank by such Grantor, to be held by the Collateral Agent, subject to the terms
hereof, as additional collateral security for the Obligations; provided, that in
no event shall there be pledged more than 65% of any of the outstanding Foreign
Subsidiary Voting Stock of any first-tier Foreign Subsidiary. Any sums paid upon
or in respect of the Investment Property upon the liquidation or dissolution of
any Issuer shall be paid over to the Collateral Agent (unless otherwise agreed
in the Indenture) to be held by it hereunder as additional collateral security
for the Obligations, and in case any distribution of capital shall be made on or
in respect of the Investment Property or any property shall be distributed upon
or with respect to the Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Collateral Agent, hold such money or property in trust for the Secured
Parties, segregated from other funds of such Grantor, as additional collateral
security for the Obligations. Notwithstanding the foregoing, in the case of any
Capital Stock consisting of ULC Shares, (i) the provisions hereof are subject to
Section 8.18 of this Agreement, (ii) no Grantor shall receive any property as
trustee and (iii) to the extent not covered by clauses (i) and (ii) above, the
obligations of the Grantor provided for in this paragraph shall otherwise apply.
          (b) Such Grantor will not, except as permitted by the Indenture,
(i) vote to enable, or take any other action to permit, any Issuer of Pledged
Stock to issue any stock or other equity securities of any nature or to issue
any other securities convertible into or granting the right to purchase or
exchange for any stock or other equity securities of any nature of any Issuer,
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Investment Property or Proceeds thereof,
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or Liens permitted by the Indenture or (iv) enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Collateral Agent to sell, assign or transfer any of the Investment Property or
Proceeds thereof (unless such restriction is permitted by the Indenture).
          (c) Such Grantor agrees that, with respect to any Investment Property
consisting of Securities Accounts or Securities Entitlements in excess of
$500,000 individually or $1,000,000 in the aggregate (other than the Employee
Option Exercise Account), it shall use commercially reasonable efforts to cause
the securities intermediary maintaining such Securities Account or Securities
Entitlement to enter into an agreement, substantially in the form of Annex V,
pursuant to which it shall agree to comply with the Collateral Agent’s
“entitlement orders”

25



--------------------------------------------------------------------------------



TABLE OF CONTENTS



without further consent by such Grantor and shall establish that the Collateral
Agent shall have “control” (within the meaning of Section 9-106 of the UCC) over
such Securities Accounts or Securities Entitlements. With respect to any
Investment Property that is a Deposit Account (other than Excluded Deposit
Accounts), it shall use commercially reasonable efforts to cause the depositary
institution maintaining such account to enter into an agreement, substantially
in the form of Annex V, pursuant to which the depositary institution shall agree
to comply with the Collateral Agent’s instructions without further consent by
such Grantor and shall establish that the Collateral Agent shall have “control”
(within the meaning of Section 9-104 of the UCC) over such Deposit Account. Such
Grantor shall have used commercially reasonable efforts to enter into such
control agreement or agreements with respect to: (i) any Securities Accounts,
Securities Entitlements or Deposit Accounts (other than the Employee Option
Exercise Account and the Excluded Deposit Accounts) that exist on the Closing
Date in excess of the thresholds set forth above no later than ninety (90) days
after the Closing Date, and (ii) any Securities Accounts, Securities
Entitlements, Deposit Accounts (other than the Employee Option Exercise Account
and the Excluded Deposit Accounts) or Commodity Accounts in excess of the
thresholds set forth above that are created or acquired after the Closing Date,
as of or prior to the deposit or transfer of any such Securities Entitlements or
funds, whether constituting moneys or investments, into such Securities
Accounts, Deposit Accounts (other than the Employee Option Exercise Account and
the Excluded Deposit Accounts) or Commodity Accounts.
          (d) In the case of each Grantor which is an Issuer and is not a ULC,
such Grantor agrees that (i) it will be bound by the terms of this Agreement
relating to the Investment Property issued by it and will comply with such terms
insofar as such terms are applicable to it, (ii) it will notify the Collateral
Agent promptly in writing of the occurrence of any of the events described in
Section 5.8(a) with respect to the Investment Property issued by it and (iii) it
will take all actions required or reasonably requested by the Collateral Agent
to enable or permit each Grantor to comply with Sections 6.3(c) and 6.7 as to
all Investment Property issued by it.
          (e) Such Grantor covenants and agrees that, except as permitted by the
Indenture, it will not agree to any election by any limited liability company or
partnership, as applicable, that is a Subsidiary of such Grantor to treat the
Pledged LLC Interests or Pledged Partnership Interests, as applicable, as
securities governed by the UCC unless it takes commercially reasonable action in
order to establish the Collateral Agent’s “control” (within the meaning of
Section 8-106 of the UCC) over such Pledged LLC Interests or Pledged Partnership
Interests, as applicable.
          5.9. Receivables. Other than in the ordinary course of business or as
permitted by the Note Documents, such Grantor will not (i) grant any extension
of the time of payment of any Receivable, (ii) compromise or settle any
Receivable for a material amount less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable or (iv) allow any additional credit or discount on any Receivable
except for those extensions, compromises, settlements, releases, credits and
discounts as have heretofore been customary in the business of such Grantor.
          5.10. [Intentionally Omitted].
          5.11. Intellectual Property.

26



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(a) On a continuing basis, each Grantor shall, at its sole cost and expense:
     (i) except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, promptly following its becoming aware thereof,
notify the Collateral Agent of (1) the institution of any material proceeding in
any court, administrative or other governmental body or in the PTO or the United
States Copyright Office, or any adverse determination in any such material
proceeding (but not with respect to routine and immaterial office actions or
other similar determinations in the ordinary course of prosecution before the
PTO or the United States Copyright Office or any foreign counterpart), regarding
the validity or enforceability of any material Intellectual Property included in
the Collateral, or such Grantor’s right to register, own or use such
Intellectual Property; or (2) any events which may reasonably be expected,
individually or in the aggregate, to materially and adversely affect the value
of any Intellectual Property included in the Collateral or the rights and
remedies of the Collateral Agent in relation thereto;
     (ii) except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, not abandon, dedicate to the public, or permit
to lapse, any Intellectual Property included in the Collateral;
     (iii) except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, take commercially reasonable actions to protect
against and prosecute infringements, dilutions, misappropriations, and other
violations of Intellectual Property included in the Collateral (including,
without limitation, commencement of a suit), and not settle or compromise any
pending or future litigation or administrative proceeding with respect to any
Intellectual Property, except as shall be consistent with commercially
reasonable business judgment and in a manner that would not reasonably be
expected, individually or in the aggregate, to materially and adversely affect
the value of any Intellectual Property included in the Collateral or the rights
and remedies of the Collateral Agent in relation thereto;
     (iv) not grant any exclusive license to any other Person with respect to
any material Intellectual Property included in the Collateral, other than as
expressly permitted by the Indenture, or consent to amend any Intellectual
Property License in a manner that (1) would materially detract from the value of
the Collateral taken as a whole or materially interfere with the ordinary
conduct of the business of the Grantors or (2) could reasonably be likely to
materially and adversely affect the Lien on a material portion of the
Intellectual Property included in the Collateral created hereby;
     (v) adequately control the quality of goods and services offered by any
licensees of its material Trademarks necessary for the conduct of its business
to maintain such standards;

27



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (vi) not take any act or knowingly omit to take any act whereby any
material Intellectual Property included in the Collateral may become forfeited,
dedicated to the public, abandoned, invalidated or materially impaired in any
way;
     (vii) take all commercially reasonable steps necessary to protect the
confidentiality of all of its material trade secrets;
     (viii) except where failure to do so could not reasonably be expected to
have a Material Adverse Effect, evaluate its disaster recovery and backup needs
on a reasonably continuous basis and implement plans and systems that reasonably
address its assessment of risk; and
     (ix) not deliver, license or make available the source code for any
material software included in the Collateral to any Person who is not an
employee of Grantor, and not subject any material software included in the
Collateral to the terms of any “open source” or other similar license that
provides for any source code of such software to be disclosed, licensed,
publicly distributed, or dedicated to the public, in each case other than in the
ordinary course of business as generally conducted by the Grantor over a period
of time or otherwise consistent with commercially reasonable business judgment.
          (b) If any Grantor shall, at any time after the date hereof, obtain
any ownership or other rights in and to any additional Intellectual Property
(other than Excluded Assets), then the provisions of this Agreement shall
automatically apply thereto and any such Intellectual Property shall
automatically constitute Collateral and shall be subject to the security
interest created by this Agreement, without further action by any party (except
as expressly set forth in Section 3 hereof). Within ninety (90) days after the
end of each fiscal year, each Grantor shall promptly provide to the Collateral
Agent written notice of any such Intellectual Property which is the subject of a
registration or application in the PTO or United States Copyright Office
(including Intellectual Property included in the Collateral which was
theretofore unregistered and becomes the subject of a registration or
application) and deliver to the Collateral Agent a Copyright Security Agreement,
a Patent Security Agreement or a Trademark Security Agreement, as applicable, or
such other instrument in form and substance reasonably acceptable to the
Collateral Agent, and undertake the filing of any instruments or statements as
shall be reasonably necessary to evidence, record or perfect the Collateral
Agent’s security interest in such Intellectual Property. Further, in connection
with such written notice provided in the immediately preceding sentence, each
Grantor shall prepare and deliver to the Collateral Agent an amended Schedule 6
to include any applications or registrations for Intellectual Property included
in the Collateral (but the failure to so modify such Schedules shall not be
deemed to affect the Collateral Agent’s security interest in or lien upon such
Intellectual Property).
          (c) Such Grantor agrees to execute a Copyright Security Agreement in
substantially the form of Annex III-A, a Patent Security Agreement in
substantially the form of Annex III-B and a Trademark Security Agreement in
substantially the form of Annex III-C, as applicable in order to record the
security interest granted herein to the Collateral Agent for the benefit of the
Secured Parties with the PTO and the United States Copyright Office, as
applicable.

28



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (d) Upon the reasonable request of the Collateral Agent, such Grantor
shall execute and deliver, and use its commercially reasonable efforts to cause
to be filed, registered or recorded, any and all agreements, instruments,
documents, and papers which the Collateral Agent may reasonably request to
evidence, create, record, preserve, protect or perfect the Collateral Agent’s
security interest in any Intellectual Property included in the Collateral.
          5.12. Limitation on Liens on Collateral. Such Grantor shall not
create, incur or permit to exist, will defend the Collateral against, and take
such other action as is necessary to remove, any Lien or claim on or to the
Collateral, other than Liens permitted pursuant to the Indenture, and will
defend the right, title and interest of the Collateral Agent and the other
Secured Parties and the other holders of the Obligations in and to any of the
Collateral against the claims and demands of all Persons whomsoever.
          5.13. Limitations on Dispositions of Collateral. Such Grantor shall
not sell, transfer, lease or otherwise dispose of any of the Collateral, except
as expressly permitted pursuant to the Indenture.
          5.14. Limitations on Discounts, Compromises, Extensions of
Receivables. Such Grantor shall not grant any extension of the time of payment
of any of the Receivables, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partially, any Person liable for the
payment thereof, or allow any credit or discount whatsoever thereon, other than
in the ordinary course of business as generally conducted by the Company over a
period of time or otherwise consistent with commercially reasonable business
judgment.
          5.15. [Intentionally Omitted].
          5.16. Letter-of-Credit Rights. Such Grantor shall instruct all issuers
and nominated persons under letters of credit for an amount in excess of
$500,000 under which the Grantor is the beneficiary or assignee (including the
letters of credit described on Schedule 7) to make all payments thereunder to
the Collateral Account.
          5.17. Commercial Tort Claims. With respect to any Commercial Tort
Claims in excess of $500,000 individually or $1,000,000 in the aggregate in
value, it shall deliver to the Collateral Agent a completed pledge supplement,
substantially in the form of Annex IV attached hereto.
          5.18. Collateral in the Possession of a Bailee. If any Grantor’s
Inventory or other Goods are at any time in the possession of a bailee located
in the United States, an Event of Default has occurred and is continuing, and
the fair market value of such Inventory or Goods in the possession of such
bailee exceeds $500,000, such Grantor shall promptly notify the Collateral Agent
thereof and shall use commercially reasonable efforts to promptly obtain an
acknowledgement from such bailee, in form and substance reasonably satisfactory
to the Collateral Agent.

29



--------------------------------------------------------------------------------



TABLE OF CONTENTS



               SECTION 6. REMEDIAL PROVISIONS
          6.1. Certain Matters Relating to Receivables.
          (a) The Collateral Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, and the Collateral Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default and the exercise of remedies under Section 6 of the Indenture.
At any time after the occurrence and during the continuance of an Event of
Default and the exercise of remedies under Section 6 of the Indenture, any
payments of Receivables, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two Business Days of receipt by such Grantor)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Collateral Agent if required, in a Collateral Account maintained
under the sole dominion and control of the Collateral Agent, subject to
withdrawal by the Collateral Agent for the account of the Secured Parties only
as provided in Section 6.5, and (ii) until so turned over, shall be held by such
Grantor in trust for the Collateral Agent and the Secured Parties, segregated
from other funds of such Grantor.
          (b) During the continuance of an Event of Default and upon the
exercise of remedies under Section 6 of the Indenture, each Grantor shall
deliver to the Collateral Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Receivables,
including all original orders, invoices and shipping receipts.
          6.2. Communications with Obligors; Grantors Remain Liable.
          (a) At any time after the occurrence and during the continuance of an
Event of Default, the Collateral Agent may, but shall not be obligated to, (and
each Grantor at the request of the Collateral Agent shall) notify obligors on
the Receivables and parties to the Contracts that the Receivables and the
Contracts have been assigned to the Collateral Agent for the benefit of the
Secured Parties and that payments in respect thereof shall be made directly to
the Collateral Agent.
          (b) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of such Grantor’s Receivables and Contracts to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any Receivable (or any agreement giving rise thereto) or Contract by
reason of or arising out of this Agreement or the receipt by any Secured Party
of any payment relating thereto, nor shall any Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

30



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          6.3. Investment Property.
          (a) Unless an Event of Default has occurred and is continuing and the
Collateral Agent has given notice to the relevant Grantor of the Collateral
Agent’s intent to exercise its rights pursuant to Section 6.3(b), each Grantor
may receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes to the extent permitted in the
Indenture, and may exercise all voting and corporate or other organizational
rights with respect to Investment Property; provided, that no vote shall be cast
or corporate or other organizational right exercised or other action taken
(other than in connection with a transaction permitted by the Indenture) which
would impair the Collateral or the Collateral Agent’s security interest therein
or result in any violation of any provision of any Note Document. In the case of
ULC Shares, (i) the provisions of this Section 6.3(a) are subject to
Section 8.18 of this Agreement, (ii) the rights of the Grantor are described for
greater certainty only and (iii) nothing in this paragraph creates any rights of
the Collateral Agent against the ULC Issuer.
          (b) If an Event of Default shall occur and be continuing and the
Collateral Agent shall give ten (10) calendar days prior written notice of its
intent to exercise such rights to the relevant Grantor or Grantors, (i) the
Collateral Agent shall have the right to receive, or, in the case of ULC Shares,
the applicable Grantor shall deliver to the Collateral Agent, any and all cash
dividends, payments or other Proceeds paid in respect of the Investment Property
and shall make application thereof to the Obligations in the order set forth in
Section 6.5, and (ii) except in the case of ULC Shares where such shares are not
being realized upon hereunder, any or all of the Investment Property shall be
registered in the name of the Collateral Agent or its nominee, and the
Collateral Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to such Investment Property at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (B) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Collateral Agent of any right, privilege or option pertaining to
such Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.
          (c) Except in the case of ULC Shares, each Grantor hereby authorizes
and instructs each Issuer of any Investment Property pledged by such Grantor
hereunder to, and any such Issuer party hereto agrees to, (i) comply with any
instruction received by it from the Collateral Agent in writing, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Issuer shall be fully protected in so complying, and (ii) after receipt by
an Issuer or obligor of any instructions pursuant to Section 6.3(c)(i) hereof,
pay any dividends or other payments with respect to the Investment Property
directly to the Collateral Agent. The Collateral Agent agrees that it shall not
send any such instruction unless (A) an Event of Default

31



--------------------------------------------------------------------------------



TABLE OF CONTENTS



has occurred and is continuing and (B) such instruction is otherwise in
accordance with the terms of this Agreement.
          6.4. Proceeds to be Turned Over to Collateral Agent. In addition to
the rights of the Secured Parties specified in Section 6.1 with respect to
payments of Receivables, if an Event of Default shall occur and be continuing
and the exercise of remedies shall have commenced under Section 6 of the
Indenture, all Proceeds received by such Grantor consisting of cash, checks and
other near-cash items shall be held by such Grantor in trust for the Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Collateral Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the Collateral
Agent, if required). All Proceeds received by the Collateral Agent hereunder
shall be held by the Collateral Agent in a Collateral Account maintained under
its sole dominion and control. All Proceeds while held by the Collateral Agent
in a Collateral Account (or by such Grantor in trust for the Collateral Agent
and the Secured Parties) shall continue to be held as collateral security for
all the Obligations and shall not constitute payment thereof until applied as
provided in Section 6.5.
          6.5. Application of Proceeds. At such intervals as may be agreed upon
by the Company and the Collateral Agent, or, if and whenever any Event of
Default has occurred and is continuing, the Collateral Agent may apply all or
any part of Proceeds constituting Collateral, whether or not held in any
Collateral Account, any Securities Account or any Deposit Account, and any
proceeds of the guarantee set forth herein, in payment of the Obligations in the
following order (it being understood that any application of such Proceeds
constituting Collateral by the Collateral Agent towards the payment of the
Obligations shall be made in the following order): first, to unpaid and
unreimbursed costs, expenses and fees of the Trustee and the Collateral Agent
(including fees and expenses of counsel and agents, and to reimburse ratably any
other Secured Parties which have advanced any of the same to the Collateral
Agent), second, to the Trustee, for application by it toward payment of all
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amount of the Obligations
then due and owing and remaining unpaid to the Secured Parties, and third, to
the Trustee, for application by it toward prepayment of the Obligations, pro
rata among the Secured Parties according to the amount of the Obligations then
held by the Secured Parties. Any balance of such Proceeds remaining after the
Obligations have been paid in full shall be paid over to the Company or to
whomsoever may be lawfully entitled to receive the same. For purposes of this
Section, to the extent that any Obligation is unmatured, unliquidated or
contingent at the time any distribution is to be made pursuant to clause second
above, the Collateral Agent shall allocate a portion of the amount to be
distributed pursuant to such clause for the benefit of the Secured Parties
holding such Obligations and shall hold such amounts for the benefit of such
Secured Parties until such time as such Obligations become matured, liquidated
and/or payable at which time such amounts shall be distributed to the holders of
such Obligations to the extent necessary to pay such Obligations in full (with
any excess to be distributed in accordance with this Section as if distributed
at such time). In making determinations and allocations required by this
Section, the Collateral Agent may conclusively rely upon information provided to
it by the holder of the relevant Obligations (which, in the case of the
immediately preceding sentence shall be a reasonable estimate of the amount of
the Obligations) and shall not be required to, or be responsible for,
ascertaining the existence of or amount of any Obligations.

32



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          6.6. Code and Other Remedies. Subject, in the case of ULC Shares, to
the provisions of Section 8.18 of this Agreement, if an Event of Default shall
occur and be continuing, the Collateral Agent may exercise, in addition to all
other rights and remedies granted to it in this Agreement and in any other Note
Document, all rights and remedies of a secured party under the New York UCC or
any other applicable law or in equity. Without limiting the generality of the
foregoing, to the fullest extent permitted by applicable law, the Collateral
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Trustee or any Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. Any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
fees, costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Collateral Agent and the Secured
Parties hereunder, including reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in such order as set forth
in Section 6.5, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law, including
Section 9-615(a)(3) of the UCC, need the Collateral Agent account for the
surplus, if any, to any Grantor. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise of any rights hereunder other than any
such claims, damages and demands that may arise from the gross negligence or
willful misconduct of such Secured Party. If any notice of a proposed sale or
other disposition of Collateral is required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.
          6.7. Pledged Stock.
          (a) Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be

33



--------------------------------------------------------------------------------



TABLE OF CONTENTS



deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
          (b) Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and to the fullest extent
permitted by applicable law, such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred or is continuing under the
Indenture.
          6.8. Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Collateral Agent or any Secured Party to collect such
deficiency.
          6.9. Intellectual Property.
          (a) At any time after the occurrence and during the continuance of an
Event of Default, upon the written demand of the Collateral Agent, each Grantor
shall execute and deliver to the Collateral Agent an assignment or assignments,
in favor of the Collateral Agent or its designee, of such Grantor’s rights,
title, and interests in, to and under the Intellectual Property included in the
Collateral in recordable form as applicable, and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof.
          (b) Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent shall have the right, but shall in no way be
obligated, to file applications for protection of the Intellectual Property
included in the Collateral and/or bring suit in the name of any Grantor, the
Collateral Agent or the Secured Parties, to enforce the Intellectual Property
included in the Collateral. In the event of such suit, each Grantor shall, at
the request of the Collateral Agent, do any and all lawful acts, including
joinder as a party, and execute any and all documents requested by the
Collateral Agent in aid of such enforcement, and the Grantors shall promptly
compensate, reimburse and indemnify the Collateral Agent for all costs and
expenses incurred by the Collateral Agent in the exercise of its rights under
this Section 6.9(b). In the event that the Collateral Agent shall elect not to
bring suit to enforce the Intellectual Property included in the Collateral, each
Grantor agrees, at the request of the Collateral Agent, to take all actions
necessary, whether by suit, proceeding or other action, to prevent and/or obtain
a recovery for the infringement or other violation of rights in, diminution in
value of, or other damage to any of the Intellectual Property included in the
Collateral by any Person.

34



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (c) Solely for the purpose of enabling the Collateral Agent to
exercise rights and remedies hereunder, at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, each Grantor
hereby grants to the Collateral Agent an irrevocable, non-exclusive license and
sublicense (in each case, exercisable without payment of royalties or other
compensation to such Grantor) to make, have made, use, sell, copy, distribute,
perform, make derivative works, publish, and exploit in any other manner for
which an authorization from the owner of such Intellectual Property would be
required under applicable Requirements of Law, with rights of sublicense, any of
the Intellectual Property included in the Collateral now or hereafter owned by
or licensed to such Grantor, wherever the same may be located; provided that (i)
the applicable Grantor shall have such rights of quality control and inspection
which are reasonably necessary under applicable Requirements of Law to maintain
the validity and enforceability of such Trademarks, and (ii) any sublicenses
duly granted by Collateral Agent under this license grant shall survive in
accordance with their terms, notwithstanding the subsequent cure of any Event of
Default that gave rise to the exercise of the Collateral Agent’s rights and
remedies. The foregoing license shall include access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout hereof.
               SECTION 7. THE COLLATERAL AGENT
          7.1. Collateral Agent’s Appointment as Attorney-in-Fact, etc.
          (a) Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name (except in the case of rights related to ULC
Shares), for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or advisable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or contract
of such Grantor or with respect to any other Collateral of such Grantor and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Receivable or contract of such
Grantor or with respect to any other Collateral of such Grantor whenever
payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

35



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
     (iv) execute, in connection with any sale provided for in Section 6.6 or
6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
     (v) (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral of such Grantor; (C) sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral of such Grantor; (D) commence
and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Collateral or any portion thereof and
to enforce any other right in respect of any Collateral of such Grantor;
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Collateral Agent may deem appropriate; (G) subject to any
permitted licenses and reserved rights permitted under the Note Documents, use
any Copyright, Patent or Trademark (along with the goodwill of the business to
which any such Copyright, Patent or Trademark pertains) in preparing for sale,
advertising for sale, or selling inventory or other Collateral Agent shall in
its sole discretion determine; and (H) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
of such Grantor as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral of such Grantor and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.
The Collateral Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default has
occurred and is continuing and it is exercising remedies in accordance with the
terms of this Agreement and the Indenture.
          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply with, or cause performance or
compliance with, such agreement.

36



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (c) The fees, expenses and rights of reimbursement and indemnification
(including reasonable fees and expenses of counsel and agents) of the Collateral
Agent incurred in connection with actions undertaken as provided in this
Section 7.1 shall be additional Obligations secured hereby and shall be payable
by such Grantor to the Collateral Agent on demand.
          (d) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable as to each Grantor until this Agreement is terminated and all
security interests created hereby with respect to the Collateral of such Grantor
are released.
          7.2. Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Collateral Agent deals with similar
property for its own Corporate Trust accounts generally. Neither the Collateral
Agent, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Secured Parties hereunder are solely to protect the Secured Parties’ interests
in the Collateral and shall not impose any duty upon any Secured Parties to
exercise any such powers. The Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except,
in the case of the Collateral Agent only in respect of its own bad faith, gross
negligence or willful misconduct.
          7.3. Financing Statements. Each Grantor hereby authorizes the filing
of any financing statements or continuation statements, and amendments to
financing statements, or any similar document in any jurisdictions and with any
filing offices as the Collateral Agent may determine, in its reasonable
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Collateral Agent herein. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Collateral Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to the Collateral Agent herein,
including describing such property as “all assets” or “all personal property”
and may add thereto “whether now owned or hereafter acquired and wherever
located.”
          7.4. Authority, Immunities and Indemnities of Collateral Agent. Each
Grantor acknowledges, and, by acceptance of the benefits hereof, each Secured
Party agrees, that the rights and responsibilities of the Collateral Agent under
this Agreement, including but not limited to any action taken or not taken by
the Collateral Agent, the exercise or non-exercise by the Collateral Agent of
any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall be governed by
the

37



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Indenture and that the Collateral Agent shall have, in respect thereof, all
rights, remedies, immunities and indemnities granted to it in the Indenture and
that the provisions of the Indenture applicable to the Collateral Agent are
herein incorporated by reference as though fully set forth in this Agreement.
The Collateral Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.
          7.5. Intellectual Property Filings. Each Grantor shall execute and/or
submit filings with the PTO or United States Copyright Office (or any successor
office), as applicable, including this Agreement, the Copyright Security
Agreement, the Patent Security Agreement, and the Trademark Security Agreement,
or other comparable documents, and to take such other actions as may be required
under applicable law for the purpose of perfecting, recording, confirming,
continuing, enforcing or protecting the security interest granted by such
Grantor hereunder.
          SECTION 8. MISCELLANEOUS
          8.1. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9 of the Indenture.
          8.2. Notices. All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 14.02 of the Indenture; provided that any such notice,
request or demand to or upon any Grantor shall be addressed to such Grantor at
its notice address set forth on Schedule 1 or to such other address as such
Grantor may notify the Collateral Agent in writing; provided further that
notices to the Collateral Agent shall be addressed as follows, or to such other
address as may be hereafter notified by the Collateral Agent:
c/o The Bank of New York Mellon Trust Company, N.A.,
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust
Telephone: (312) 827-8639
Telecopy: (312) 827-8542
Email: yolanda.ash@bnymellon.com
with a copy to:
Drinker Biddle & Reath LLP
191 North Wacker Drive, Suite 3700
Chicago, Illinois 60606
Attention: Steven M. Wagner
Telephone: (312) 569-1216
Telecopy: (312) 569-3216
Email: steven.wagner@dbr.com

38



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          8.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured
Party shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
          8.4. Enforcement Expenses; Indemnification.
          (a) Each Grantor agrees to compensate the Collateral Agent as provided
in the Indenture, and to pay, or reimburse the Collateral Agent for, all its
reasonable out-of-pocket costs and expenses incurred in collecting against such
Grantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Note Documents to which
such Grantor is a party, including the reasonable fees and disbursements of
counsel and agents.
          (b) Each Grantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
          (c) Each Grantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement on the terms set forth in
Sections 7 and 12 of the Indenture.
          (d) The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Indenture and the other Note
Documents, and the resignation or removal of the Collateral Agent.
          8.5. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement, except as permitted by the Indenture, and unless so permitted, each
such assignment, transfer or delegation by any Grantor shall be void.
          8.6. Set-Off. Each Grantor hereby irrevocably authorizes each Secured
Party at any time and from time to time while an Event of Default shall have
occurred and be continuing, without notice to such Grantor or any other Grantor,
any such notice being expressly

39



--------------------------------------------------------------------------------



TABLE OF CONTENTS



waived by each Grantor, to set-off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Grantor, or any part thereof in such amounts as such
Secured Party may elect, against and on account of the obligations and
liabilities of such Grantor to such Secured Party hereunder and claims of every
nature and description of such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Indenture or any other Note
Document, as such Secured Party may elect, whether or not any Secured Party has
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. Each Secured Party shall notify such
Grantor promptly of any such set-off and the application made by such Secured
Party of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Secured Party under this Section are in addition to other rights and
remedies (including other rights of set-off) which such Secured Party may have.
          8.7. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic transmission (in PDF format) shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Company, the Trustee and the Collateral Agent.
          8.8. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          8.9. Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
          8.10. Integration. This Agreement and the other Note Documents
represent the entire agreement of the Grantors and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Secured Party relative to
subject matter hereof and thereof not expressly set forth or referred to herein
or in the other Note Documents.
          8.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          8.12. Submission To Jurisdiction; Waivers. Each Grantor hereby
irrevocably and unconditionally:

40



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Note Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the Courts of the State of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
          8.13. Acknowledgements. Each Grantor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Note Documents to which it is a party;
          (b) no Secured Party has any fiduciary relationship with or duty to
any Grantor arising out of or in connection with this Agreement or any of the
other Note Documents, and the relationship between the Grantors, on the one
hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
          (c) no joint venture is created hereby or by the other Note Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
          8.14. Additional Grantors; Supplements to Schedules. (a) Each
Subsidiary of the Company that is required to become a party to this Agreement
pursuant to Section 4.15 of the Indenture shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
assumption agreement in the form of Annex I hereto.
          (b) The Grantors may deliver to the Collateral Agent supplements to
the Schedules to this Agreement as necessary to reflect changes thereto arising
after the date hereof. Such supplements shall become part of this Agreement as
of the date of delivery to the Collateral Agent.

41



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          8.15. Releases.
          (a) At such time as the Notes and all other Obligations have been paid
in full, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Collateral Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Collateral Agent shall deliver to such Grantor any Collateral held by the
Collateral Agent hereunder and execute and deliver to such Grantor such
documents (in form and substance reasonably satisfactory to the Collateral
Agent) as such Grantor may reasonably request to evidence such termination.
          (b) If any of the Collateral is sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Indenture, then the
Lien created pursuant to this Agreement in such Collateral shall be released as
provided in the Indenture, and upon delivery of an Officer’s Certificate and
Opinion of Counsel in accordance with the Indenture, the Collateral Agent, at
the request and sole expense of such Grantor, shall promptly execute and deliver
to such Grantor all releases or other documents reasonably necessary or
desirable and in form reasonably satisfactory to the Collateral Agent for the
release of such Collateral (not including Proceeds thereof) from the security
interests created hereby. A Subsidiary Guarantor shall be released from its
obligations hereunder as provided in the Indenture, including in the event that
all the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Indenture, and upon
delivery of an Officer’s Certificate and Opinion of Counsel in accordance with
the Indenture, the Collateral Agent, at the request and sole expense of such
Grantor, shall promptly execute and deliver to such Grantor all releases or
other documents reasonably necessary or desirable and in form reasonably
satisfactory to the Collateral Agent for the release of such Grantor from its
obligations hereunder.
          (c) The Collateral Agent and the other Secured Parties agree that the
Collateral of any Guarantor shall be released and all Liens terminated with
respect thereto to the extent required or permitted by the Indenture and the
Intercreditor Agreement, if any.
          8.16. WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, THE COLLATERAL AGENT AND EACH OTHER SECURED PARTY, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
          8.17. Intercreditor Agreement. IN THE EVENT AN INTERCREDITOR AGREEMENT
IS IN EFFECT IN ACCORDANCE WITH THE INDENTURE, NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE EXERCISE OF ANY RIGHT OR REMEDY BY THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., IN ITS CAPACITY AS COLLATERAL AGENT HEREUNDER IS
SUBJECT TO THE PROVISIONS OF SUCH INTERCREDITOR AGREEMENT (AS AMENDED, RESTATED,
AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INTERCREDITOR AGREEMENT”), AMONG MERGE HEALTHCARE INCORPORATED, THE OTHER
GRANTORS

42



--------------------------------------------------------------------------------



TABLE OF CONTENTS



PARTY THERETO, THE COLLATERAL AGENT FOR THE EXISTING SECURED PARTIES NAMED
THEREIN, THE INITIAL ADDITIONAL COLLATERAL AGENT NAMED THEREIN AND EACH
ADDITIONAL AUTHORIZED REPRESENTATIVE FROM TIME TO TIME PARTY THERETO. IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
     8.18. ULC Shares. Each Grantor acknowledges that certain of the Collateral
may now or in the future consist of ULC Shares, and that it is the intention of
the Collateral Agent and such Grantor that neither the Collateral Agent nor any
other Secured Party should under any circumstances prior to realization thereon
be held to be a “member” or a “shareholder”, as applicable, of a ULC for the
purposes of any ULC Laws. Therefore, notwithstanding any provisions to the
contrary contained in this Agreement, the Indenture or any other Note Document
to which such Grantor and one or more of the other parties hereto are party,
where a Grantor is the registered and beneficial owner of ULC Shares which
constitute Collateral, such Grantor will remain the sole registered owner of
such ULC Shares until such time as such ULC Shares are effectively transferred
into the name of the Collateral Agent, any other Secured Party or any other
Person on the books and records of the applicable ULC. Accordingly, such Grantor
shall be entitled to receive and retain for its own account any dividend on or
other distribution, if any, in respect of such ULC Shares (except for any
dividend or distribution comprised of stock certificates, which shall be
delivered to the Collateral Agent to hold hereunder) and shall have the right to
vote such ULC Shares and to control the direction, management and policies of
the applicable ULC to the same extent as such Grantor would if such ULC Shares
were not pledged to the Collateral Agent nor subject to a security interest
pursuant hereto. Nothing in this Agreement, the Indenture or any other agreement
or document is intended to, and nothing in this Agreement, the Indenture or any
other agreement or document shall, constitute the Collateral Agent, any other
Secured Party, or any other Person other than a Grantor, a member or shareholder
of a ULC for the purposes of any ULC Laws, until such time as ten (10) calendar
days prior written notice is given to the Grantor and further steps are taken
pursuant hereto or thereto so as to register the Collateral Agent, any other
Secured Party or such other Person, as specified in such notice, as the holder
of the ULC Shares. To the extent any provision hereof or of the Indenture or any
other agreement or document would have the effect of constituting the Collateral
Agent or any other Secured Party as a member or a shareholder, as applicable, of
any ULC prior to such time, such provision shall be severed herefrom or
therefrom and shall be ineffective with respect to ULC Shares which are
Collateral without otherwise invalidating or rendering unenforceable this
Agreement, the Indenture or any other agreement or document or invalidating or
rendering unenforceable such provision insofar as it relates to Collateral which
is not ULC Shares. Except upon the exercise of rights of the Collateral Agent to
sell, transfer or otherwise dispose of ULC Shares in accordance with this
Agreement, such Grantor shall not cause or permit, or enable an Issuer that is a
ULC to cause or permit, the Collateral Agent or any other Secured Party to,
(a) be registered as a shareholder or member of such Issuer, (b) have any
notation entered in their favor in the share register of such Issuer, (c) be
held out as shareholders or members of such Issuer, (d) receive, directly or
indirectly, any dividends, property or other distributions from such Issuer by
reason of the Collateral Agent holding the security interests in the ULC Shares,
or (e) act as a shareholder or member of such Issuer, or exercise any rights of
a shareholder or member including the right to attend a meeting of shareholders
or members of such Issuer or to vote its ULC Shares.

43



--------------------------------------------------------------------------------



TABLE OF CONTENTS



[SIGNATURE PAGE FOLLOWS]

44



--------------------------------------------------------------------------------



TABLE OF CONTENTS



IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

            MERGE HEALTHCARE INCORPORATED, a
Delaware corporation
      By:   /s/ Ann Mayberry-French         Name:   Ann Mayberry-French       
Title:   Secretary        AMICAS, INC., a
Delaware corporation
      By:   /s/ Steven Oreskovich         Name:   Steven Oreskovich       
Title:   Chief Financial Officer        MERGE ASSET MANAGEMENT CORP., a Delaware
corporation
      By:   /s/ Ann Mayberry-French         Name:   Ann Mayberry-French       
Title:   Secretary        MERGE CAD INC., a Washington corporation
      By:   /s/ Ann Mayberry-French         Name:   Ann Mayberry-French       
Title:   Secretary        MERGE ECLINICAL INC., a Delaware corporation
      By:   /s/ Ann Mayberry-French         Name:   Ann Mayberry-French       
Title:   Secretary        MERGE EMED, INC., a Delaware corporation
      By:   /s/ Ann Mayberry-French         Name:   Ann Mayberry-French       
Title:   Secretary   

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            CEDARA SOFTWARE (USA) LIMITED, a Delaware corporation
      By:   /s/ Ann Mayberry-French         Name:   Ann Mayberry-French       
Title:   Secretary        REQUISITE SOFTWARE INC., a Delaware corporation
      By:   /s/ Ann Mayberry-French         Name:   Ann Mayberry-French       
Title:   Secretary        CONFIRMA EUROPE LLC, a Washington limited liability
company
      By:   Merge CAD Inc., its Manager             By:   /s/ Ann
Mayberry-French         Name:   Ann Mayberry-French        Title:   Secretary   
    EMAGEON INC., a Delaware corporation
      By:   /s/ Steven Oreskovich         Name:   Steven Oreskovich       
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            AMICAS PACS, CORP., a Delaware corporation
      By:   /s/ Steven Oreskovich         Name:   Steven Oreskovich       
Title:   Chief Financial Officer        CAMTRONICS MEDICAL SYSTEMS, LTD., a
Wisconsin corporation
      By:   /s/ Steven Oreskovich         Name:   Steven Oreskovich       
Title:   Chief Financial Officer        ULTRAVISUAL MEDICAL SYSTEMS CORPORATION,
a Delaware corporation
      By:   /s/ Steven Oreskovich         Name: Steven Oreskovich       Title:  
Chief Financial Officer  

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         

          Agreed and Accepted:


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent
      By:   /s/ Yolanda Ash         Name:   Yolanda Ash        Title:  
Associate       

 